DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael J. Marcin (Reg. No. 48198) on 08/23/2022.The application has been amended as follows: 

1.	(Currently Amended) A method of configuring time sensitive communications (TSC), comprising:
	monitoring, by a user plane function (UPF), a source and destination of packets in a first protocol data unit (PDU) session of a first user equipment (UE), wherein the packets are communicated through a time sensitive network (TSN);
monitoring, by the UPF, a source and destination of packets in a second PDU session of a second UE, wherein the packets are communicated through the time sensitive network (TSN);
	pairing a first device side TSN translator (DS-TT) port of the first UE with a second DS-TT port of the second UE when the first PDU session and the second PDU session are served by the same UPF, wherein the pairing is based on the monitoring of the first and second PDU sessions; [[and]]
	assigning, by the UPF, port numbers to all DS-TTs served by the UPF, wherein the UPF maintains a database of the port numbers;
sharing, by the UPF, the database of the port numbers with a session management function (SMF),
wherein the second UE includes a flag in a request for the second PDU session,
wherein the flag indicates to the SMF that the second UE seeks a port pair to transfer data via UE-UE communication, and
wherein the SMF pairs the first DS-TT port and the second DS-TT port; and
when the first DS-TT and second DS-TT ports are paired, communicating the packets between the first UE and the second UE in a UE-UE communication without traversing the TSN. 
2.	(Original) The method of claim 1, further comprising:
	reporting, by the UPF to an application function (AF), the pairing of the first DS-TT and second DS-TT ports.

3.	(Original) The method of claim 2, further comprising:
	determining, by the AF, total bridge delay information for the first PDU session and the second PDU session, wherein the total bridge delay information comprises a sum of a first residence time between the first DS-TT and the first UE, a first packet delay budget (PDB) of the first PDU session, a second residence time between the second DS-TT and the second UE, and a second PDB of the second PDU session; and
	determining, by the AF, a quality of service (QoS) for uplink and downlink links of the UE-UE communication based on the total bridge delay information.

4.	(Original) The method of claim 3, further comprising:
	reporting, by the AF to a policy control function (PCF), the QoS for the uplink and downlink links of the UE-UE communication; and
	reporting, by the AF to the PCF, TSC assistance information (TSCAI). 

5.	(Cancelled) 

6.	(Currently Amended) The method of claim [[5]]1, wherein pairing of the first DS-TT port and the second DS-TT port is based on a source port number and a destination port number.

7.	(Cancelled) 

8.	(Currently Amended) The method of claim [[5]]1, further comprising:

	sharing, by the SMF, the database of the port numbers with an access and mobility management function (AMF);
	broadcasting, by the AMF, a list of available port numbers for pairing to all UEs served by the same UPF,
	wherein one of the first UE or second UE selects a port number for the pairing. 

9.	(Original) The method of claim 1, wherein the second UE indicates a desired port pair and a direction of data transfer when requesting the second PDU session.

10.	(Original) The method of claim 9, wherein details of the first DS-TT port are hard-coded on the second UE.

11.	(Original) The method of claim 9, wherein details of the first DS-TT port are stored on the second UE from a previous UE-UE communication with the first UE.

12-17.	(Cancelled) 

18.	(Currently Amended) One or more non-transitory computer readable storage media comprising a set of instructions that when executed cause one or more processors to perform operations comprising: 
	monitoring, by a user plane function (UPF), a source and destination of packets in a first protocol data unit (PDU) session of a first user equipment (UE), wherein the packets are communicated through a time sensitive network (TSN);
monitoring, by the UPF, a source and destination of packets in a second PDU session of a second UE, wherein the packets are communicated through the time sensitive network (TSN);
	pairing a first device side TSN translator (DS-TT) port of the first UE with a second DS-TT port of the second UE when the first PDU session and the second PDU session are served by the same UPF, wherein the pairing is based on the monitoring of the first and second PDU sessions; [[and]] 
assigning, by the UPF, port numbers to all DS-TTs served by the UPF, wherein the UPF maintains a database of the port numbers;
sharing, by the UPF, the database of the port numbers with a session management function (SMF),
wherein the second UE includes a flag in a request for the second PDU session,
wherein the flag indicates to the SMF that the second UE seeks a port pair to transfer data via UE-UE communication, and
wherein the SMF pairs the first DS-TT port and the second DS-TT port; and
when the first DS-TT and second DS-TT ports are paired, communicating the packets between the first UE and the second UE in a UE-UE communication without traversing the TSN. 

19.	(Cancelled) 

20.	(Currently Amended) The computer readable storage media of claim 18, wherein the operations further comprise: 

sharing, by the UPF, the database of the port numbers with a session management function (SMF),
	sharing, by the SMF, the database of the port numbers with an access and mobility management function (AMF); and
	broadcasting, by the AMF, a list of available port numbers for pairing to all UEs served by the same UPF,
	wherein one of the first UE or second UE selects a port number for the pairing. 

21.	(New) The computer readable storage media of claim 18, wherein the operations further comprise:
	reporting, by the UPF to an application function (AF), the pairing of the first DS-TT and second DS-TT ports.

22.	(New) The computer readable storage media of claim 21, wherein the operations further comprise:
	determining, by the AF, total bridge delay information for the first PDU session and the second PDU session, wherein the total bridge delay information comprises a sum of a first residence time between the first DS-TT and the first UE, a first packet delay budget (PDB) of the first PDU session, a second residence time between the second DS-TT and the second UE, and a second PDB of the second PDU session; and
	determining, by the AF, a quality of service (QoS) for uplink and downlink links of the UE-UE communication based on the total bridge delay information.

23.	(New) The computer readable storage media of claim 22, wherein the operations further comprise:
	reporting, by the AF to a policy control function (PCF), the QoS for the uplink and downlink links of the UE-UE communication; and
	reporting, by the AF to the PCF, TSC assistance information (TSCAI). 

24.	(New) The computer readable storage media of claim 18, wherein pairing of the first DS-TT port and the second DS-TT port is based on a source port number and a destination port number.

25.	(New) The computer readable storage media of claim 18, wherein the operations further comprise:
	sharing, by the SMF, the database of the port numbers with an access and mobility management function (AMF);
	broadcasting, by the AMF, a list of available port numbers for pairing to all UEs served by the same UPF,
	wherein one of the first UE or second UE selects a port number for the pairing. 

26.	(New) The computer readable storage media of claim 18, wherein the second UE indicates a desired port pair and a direction of data transfer when requesting the second PDU session.

27.	(New) The computer readable storage media of claim 26, wherein details of the first DS-TT port are hard-coded on the second UE.

28.	(New) The computer readable storage media of claim 26, wherein details of the first DS-TT port are stored on the second UE from a previous UE-UE communication with the first UE.

29.	(New) One or more processors configured to perform operations comprising: 
	monitoring, by a user plane function (UPF), a source and destination of packets in a first protocol data unit (PDU) session of a first user equipment (UE), wherein the packets are communicated through a time sensitive network (TSN);
monitoring, by the UPF, a source and destination of packets in a second PDU session of a second UE, wherein the packets are communicated through the time sensitive network (TSN);
	pairing a first device side TSN translator (DS-TT) port of the first UE with a second DS-TT port of the second UE when the first PDU session and the second PDU session are served by the same UPF, wherein the pairing is based on the monitoring of the first and second PDU sessions;
assigning, by the UPF, port numbers to all DS-TTs served by the UPF, wherein the UPF maintains a database of the port numbers;
sharing, by the UPF, the database of the port numbers with a session management function (SMF),
wherein the second UE includes a flag in a request for the second PDU session,
wherein the flag indicates to the SMF that the second UE seeks a port pair to transfer data via UE-UE communication, and
wherein the SMF pairs the first DS-TT port and the second DS-TT port; and
when the first DS-TT and second DS-TT ports are paired, communicating the packets between the first UE and the second UE in a UE-UE communication without traversing the TSN. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The limitation(s) of “monitoring, by a user plane function (UPF), a source and destination of packets in a first protocol data unit (PDU) session, wherein the packets are communicated through a time sensitive network (TSN); monitoring, by the UPF, a second PDU session; pairing a first device side TSN translator (DS-TT) port of the first UE with a second DS-TT port of the second UE when the first PDU session and the second PDU session are served by the same UPF, wherein the pairing is based on the monitoring of the first and second PDU sessions; assigning, by the UPF, port numbers to all DS-TTs served by the UPF, wherein the UPF maintains a database of the port numbers; sharing, by the UPF, the database of the port numbers with a session management function (SMF), a flag in a request for the second PDU session,
wherein the flag indicates to the SMF that the second UE seeks a port pair to transfer data via UE-UE communication, and
wherein the SMF pairs the first DS-TT port and the second DS-TT port; and
when the first DS-TT and second DS-TT ports are paired, communicating the packets between the first UE and the second UE in a UE-UE communication without traversing the TSN” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1, 18 and 29. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468